DETAILED ACTION

This action is in reply to the Amendment filed on 03/21/2022.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With regard to the 101 rejections filed on 03/21/2022, the Remarks have been fully considered but they are not persuasive. In step 2A, prong One, page 9, the Applicant asserted that “[the] independent claim 1 is not directed to the abstract idea . . . claim 1 recites specific steps describing how a desired result that realizes an improvement in computer functionality is accomplished . . . .” However, the limitations of “storing, identifying, generating . . .” still recite a generality of a judicial exception in observing, evaluating with the use of a generic computing device without improving the existing technology.
Furthermore, in Step 2A Prong 2, pg. 10, the Applicant asserted that “claim 1 integrates the alleged abstract idea(s) into a practical application that amounts to significantly more . . .”, and in which, the Applicant alleged that the limitations are similar to the claims in McRo. However, the Examiner does not see the parallel between the claims of the instant case and those of McRo (McRo, Inc. v. Bandai Namco Games Am., 2015-1080 (Fed. Cir. Sept. 13, 2016)). In McRo the patents relate to “automating part of a preexisting 3-D animation method”, which were to be done manually before the issuance of the patent. The claims were directed to an asserted improvement in computer animation technology such as directed to a patentable technological improvement over the existing, manual 3D animation techniques.   In other words, “the claims are limited to rules with specific characteristics” which allow for the improvement realized by the invention.  Specifically at McRo *22, “As the specification confirms, the claimed improvement here is allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators. ’576 patent col. 2 ll. 49–50.”  Hence the claims in McRo were patent eligible because they recited significantly more than an abstract idea. However, the Applicants’ invention is a business solution to a problem rooted in an abstract idea as stated multiple times above. The claimed limitations and the claimed computing functionality does not incorporate a complex set of rules which allow the computer to be improved.  In contrast, the claimed functions such as “storing . . . customer self-service content”, “identifying . . . self-service content based at least in part on the navigation history of a user”, “receiving . . . search query terms”, “identifying user experience pages . . .”, “presenting navigation links . . .”, are conventional functions of a computer system. The computer is merely a platform on which the abstract idea is implemented.
In addition, the Applicant alleged in Step 2B that claim 1 “contains an inventive concept”, but the limitations are only adding the words “apply it” (or an equivalent) with the judicial exception, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f). Therefore, the claims are not indicative on an inventive concept (aka “significantly more”). The Examiner maintains the 101 rejections.
With regard to the 103 rejections filed on 03/21/2022, in page 14, the Applicant argued that “neither Shaw, Miller, Glover, nor Popovitch, whether considered individually or in combination, discloses ‘storing, in a database . . .,’ as recited in claim 1.” However, per reviewing the reference Shaw, Shaw did disclose storing the tax return related data in Col. 4, ln 18-37 (tax payer data consists of user profile . . .), where the storing limitation is taught by the aforementioned cited portion.
Furthermore, the Applicant asserted that “Glover’s system, however, is wholly unrelated to financial management system, as recited in claim 1.” But, the auto-suggest search results is a well-known function and one of the ordinary skill in the art would find an Exemplary Rationale to combine (applying a known technique to a known device ready for improvement to yield predictable results). See MPEP 2143. I(D). Given the obvious rationale to combine aforementioned, the Examiner would respectfully disagree with what the Applicant alleged in page 17 which “Glover cannot disclose a system or method that identifies relevant portions of customer self-service content and user profile information and based . . . on the navigation history of the user within the financial system . . .” Since, one of the ordinary skill in the art would find it possible to combine a known technique, it is obvious to put the technique of auto-suggesting search in searching the content for navigation search. Therefore, the Examiner maintains the 103 rejections.
With regard to the Double Patenting Rejections filed 03/21/2022, a Terminal Disclaimer has been filed between the instant application 16/731,008 and the patent application 10, 572, 954. Therefore, the Double Patenting rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 and 11 recite, in part, a method of identifying one or more relevant portions of the user profile information and the customer self-service content based at least in part on the navigation history of the user within the financial management system; providing, on a display screen, a user interface including a search text box and a results text box, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitation is directed to concepts performed in the human mind, via the use of generic computer components, such as Mental Processes (observation, evaluation, and judgement). In addition, the limitations of generating, based at least in part on the number of search query terms, a plurality of incremental search results including at least the one or more relevant portions of the user profile information and the customer self-service content; identifying user experience pages for one or more of the plurality of incremental search results; presenting navigation links to the identified user experience pages in the results text box concurrently with presenting the plurality of incremental search results in the results text box; detecting a user selection of one of the navigation links presented in the results text box; and presenting, on the display screen, content from the user experience pages associated with the selected navigation link are directed to concepts performed in the human mind, via the use of generic computer components, such Methods of Organizing Human Activity (commercial interactions – business relations) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as computing devices and other generic computer components to perform receiving, determining and sending. The generic computer components are recited at a high-level of generality (identifying, receiving, and generating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform receiving and identifying data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Given the above reasons, a generic processing device associated with the user profile information and the customer self-service content based at least in part on the navigation history of the user within the financial management system; providing, on a display screen, a user interface including a search text box and a result text box is not an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
The dependent claims 2 and 12 have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea. The claims merely recited an additional elements of the tax preparation system.
Claims 3 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception  without significantly more. The claim(s) recite(s) a known technique of incremental search . This judicial exception is not integrated into a practical application because the claims are adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are simply appending well-understood, routine, conventional activities to the judicial exception. See MPEP 2106.05(d) .
Claims 4 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception  without significantly more. The claim(s) recite(s) a known concept of probabilistic model . This judicial exception is not integrated into a practical application because the claims are adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are simply appending well-understood, routine, conventional activities to the judicial exception. See MPEP 2106.05(d) .
Claims 5 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception  without significantly more. The claim(s) recite(s) a known concept of probabilistic model . The claims recited additional elements such as a web-page for action.
Claims 6, 16, 7, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception  without significantly more. The claim(s) recite(s) a known concept of providing incremental search, displaying result, and providing actionable button for selecting the result . This judicial exception is not integrated into a practical application because the claims are adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are simply appending well-understood, routine, conventional activities to the judicial exception. See MPEP 2106.05(d) .
Claims 8, 18, 9, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception  without significantly more. The claim(s) recite(s) a known concept of providing navigation links to the incremental search result . This judicial exception is not integrated into a practical application because the claims are adding the words “apply it” to implement an abstract idea. See MPEP 2106.05 (f) . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims because the claims are adding the words “apply it” to implement an abstract idea. See MPEP 2106.05 (f).
Claims 10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception  without significantly more. The claim(s) recite(s) a known concept of updating potential search result. This judicial exception is not integrated into a practical application because the claims are adding the words “apply it” to implement an abstract idea. See MPEP 2106.05 (f) . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims because the claims are adding the words “apply it” to implement an abstract idea. See MPEP 2106.05 (f).
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 2-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 7,565,312 B1) in view of Miller (US 2012/0036053), in further view of Glover (US 2016/0179816 A1) in further view of Popovitch (US 2004/0064442 A1).
Independent claims 1, 11 are disclosed as below: 
Shaw teaches the following: A method performed by one or more processors of a customer self-service system, the method comprising: storing, in a database of the customer self-service system, user profile information, customer self-service content, and navigation history of a user within a financial management system, the user profile information including one or more of an estimated income level of the user, an estimated education level of the user, tax return information of the user, or personal financial records of the user (Col. 3, Table 2 & Col. 4, lines 18-37 & Col. 4, ln 18-37 (tax payer data consists of user profile . . .)) “importing tax data from previous year” equates to storing user content data in which the user content is the tax record. The inventive concept is similar to that of an online or software tax preparation system;
Shaw does not disclose the following; however, Miller teaches:
business financial records of the user (Miller (US 2012/0036053 A1) Par. [0021]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “business financial records” as taught by Miller with the invention disclosed by Shaw to better verify tax deductions and tax liabilities of an entity in the tax navigation system (Miller, Abstract).
Shaw in view of Miller does not teach the following; however, Glover discloses:
 identifying one or more relevant portions of the user profile information and the customer self-service content based at least in part on the navigation history of the user within the financial management system (See at least Glover Par. [0040]) user profile data corresponds to one or more search query terms under broadest reasonable interpretation;
 providing, on a display screen, a user interface including a search text box and a results text box (See at least Glover Par. [0040]) search text box and result text box are on display; receiving, from the user via the search text box, a number of search query terms that comprise at least a portion of a plurality of potential search queries that are formable with the one or more search query terms (Glover, See at least Par. [0098] & Fig 9A-9C) As the user enters for search term, the incremental search results are updated and the search terms are listed in the text box “auto suggest system” and the search results are narrowed down beneath the search text box “…Since the search system 300 executes an incremental search, the system 100 performs and narrows down the search with every input received by the GUI 240 from the user device 200…”. Search queries are formable with one or more terms;
 generating, based at least in part on the number of search query terms, a plurality of incremental search results including at least the one or more relevant portions of the user profile information and the customer self-service content (Glover, See at least Par. [0098] & Fig 9A-9C) As the user enters for search term, the incremental search results are updated and the search terms are listed in the text box “auto suggest system” and the search results are narrowed down beneath the search text box “…Since the search system 300 executes an incremental search, the system 100 performs and narrows down the search with every input received by the GUI 240 from the user device 200…”;; 
detecting a user selection of one of the navigation links presented in the results text box (Glover, see at least Par. [0098] and cited paragraph “Thus, there are two ways that a user 10 can end a search executed by a search system 300. The user 10 can select either a search button 215 (or an analogous action) or the user 10 can select a displayed auto-suggested search result 220. In the former scenario (e.g., user selects search button 215), the user device 200 transmits the completed search query 212 to the search system 300. In response to receiving the search query 212, the search system 300 transmits search results 220 to the user device 200. Thus at block 1512, the user device 200 receives and displays the search results 220 as user-selectable links 230. In the latter scenario (e.g., the user 10 selects a displayed autosuggested search result 220), the user device 200 launches a native application 204a indicated by the selected result 220 and sets the state of the native application to the state indicated by the underlying access mechanism, as shown at block 1514. In the scenario where the user 10 continues to enter text, the method continues to execute (e.g., returns to 1504).”) references to actions are available to user to complete using the financial management system. and presenting, on the display screen, content from the user experience pages associated with the selected navigation link (Glover, see at least Par. [0084]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “updating and facilitating viewing of the search results and transmitting to the user experience display page” as taught by Glover with the invention disclosed by Shaw in view of Miller to better transmit auto-suggest search result to user (abstract).
Shaw in view of Miller in view of Glover does not disclose the following; however, Popovitch teaches:
identifying user experience pages for one or more of the plurality of incremental search results (Popovitch, Par. [0041]) user experience page identifiers correspond to document identifiers under broadest reasonable interpretation (the identifier could direct to a document or a user experience page); 
presenting navigation links to the identified user experience pages in the results text box concurrently with presenting the plurality of incremental search results in the results text box (Popovitch, Par. [0067]) user experience identifiers could be in an example of the “highlighted query keywords” and are associating with URLs that link to the documents, or correspondingly link to user experience page; 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of incremental searching and presenting navigation links in the above limitations as taught by Popovitch with the invention disclosed by Shaw in view of Miller in further view of Glover to better apply the web crawler tool and provide incremental search results to user (abstract).
Dependent claims 2, 12 are disclosed: Shaw in view of Miller in further view of Glover in further view of Popovitch discloses: The method, wherein the financial management system comprises one or more of a personal financial management system, a business financial management system, or a tax return preparation financial management system (Shaw, Col. 4, lines 18-37) The inventive concept is similar to that of an online or software tax preparation system. The system provides tax payer or customers self-service tax preparations.  
Dependent claims 3, 13 are disclosed: Shaw in view of Miller in further view of Glover in further view of Popovitch discloses:  The method of claim 1, wherein the plurality of incremental search results are generated by a search algorithm based at least in part on topics of the one or more search query terms (Popovitch, Par. [0048] & Par. [0051]- [0053]) The prior art discusses a crawler to search for potential topic or key terms (under broadest reasonable interpretation). Such key terms or topics are based on the indexing process, which utilizes looping logic to generate the correct topic. Probabilistic topic model equates to indexing with certain looping logic.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of incremental searching and presenting navigation links in the above limitations as taught by Popovitch with the invention disclosed by Shaw in view of Miller in further view of Glover to better apply the web crawler tool and provide incremental search results to user (abstract).
Dependent claims 4, 14: Shaw in view of Miller in further view of Glover in further view of Popovitch discloses:  The method, wherein the search algorithm includes one or more of a probabilistic topic model and a predictive model (Popovitch, Par. [0048] & Par. [0051]- [0053]) The prior art discusses a crawler to search for potential topic or key terms (under broadest reasonable interpretation). Such key terms or topics are based on the indexing process, which utilizes looping logic to generate the correct topic. Probabilistic topic model equates to indexing with certain looping logic.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of incremental searching and presenting navigation links in the above limitations as taught by Popovitch with the invention disclosed by Shaw in view of Miller in further view of Glover to better apply the web crawler tool and provide incremental search results to user (abstract).
Dependent claims 5, 15: Shaw in view of Miller in further view of Glover in further view of Popovitch disclose the method, wherein the plurality of incremental search results includes references to actions available to the user, and the user experience pages are configured to enable the user to complete the available actions (Glover, see at least Par. [0098] and cited paragraph “Thus, there are two ways that a user 10 can end a search executed by a search system 300. The user 10 can select either a search button 215 (or an analogous action) or the user 10 can select a displayed auto-suggested search result 220. In the former scenario (e.g., user selects search button 215), the user device 200 transmits the completed search query 212 to the search system 300. In response to receiving the search query 212, the search system 300 transmits search results 220 to the user device 200. Thus at block 1512, the user device 200 receives and displays the search results 220 as user-selectable links 230. In the latter scenario (e.g., the user 10 selects a displayed autosuggested search result 220), the user device 200 launches a native application 204a indicated by the selected result 220 and sets the state of the native application to the state indicated by the underlying access mechanism, as shown at block 1514. In the scenario where the user 10 continues to enter text, the method continues to execute (e.g., returns to 1504).”) references to actions are available to user to complete using the financial management system. 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “updating and facilitating viewing of the search results and transmitting to the user experience display page” as taught by Glover with the invention disclosed by Shaw in view of Miller to better transmit auto-suggest search result to user (abstract).
Dependent claims 6, 16: The method, further comprising: selecting a type of incremental search results; identifying, from the plurality of incremental search results, one or more incremental search results of the selected type; and presenting only the one or more incremental search results of the selected type in the search results box (Popovitch, Par. [0032]- [0033]) A document or content can be searched with a simple query term, or a single word, in which that document or content contains the word that matches the query. A single word or term is formable with the one or more search query terms.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of incremental searching and presenting navigation links in the above limitations as taught by Popovitch with the invention disclosed by Shaw in view of Miller in further view of Glover to better apply the web crawler tool and provide incremental search results to user (abstract).
Dependent claims 7, 17: Shaw in view of Miller in further view of Glover in further view of Popovitch disclose the method, wherein the selected type of incremental search results comprises one of a first type of incremental search results associated with performing a new action, a second type of incremental search results associated with reviewing a transaction record, or a third type of incremental search results associated with requesting help to provide to the user (Glover, Par. [0098]) the technological aspects of generating incremental search results depends on search would prompt user to the right page is relevant with the instant application.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “updating and facilitating viewing of the search results and transmitting to the user experience display page” as taught by Glover with the invention disclosed by Shaw in view of Miller to better transmit auto-suggest search result to user (abstract).
Dependent claims 8, 18: Shaw in view of Miller in further view of Glover in further view of Popovitch disclose the method, wherein at least one navigation link comprises a hyperlink embedded within one or more words of a corresponding one of the plurality of incremental search results presented in the results text box (Popovitch, Par. [0067]) user experience identifiers could be in an example of the “highlighted query keywords” and are associating with URLs that link to the documents, or correspondingly link to user experience page.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of incremental searching and presenting navigation links in the above limitations as taught by Popovitch with the invention disclosed by Shaw in view of Miller in further view of Glover to better apply the web crawler tool and provide incremental search results to user (abstract).
Dependent claims 9, 19: Shaw in view of Miller in further view of Glover in further view of Popovitch disclose the method, wherein further comprising: updating the incremental search results and the navigation links presented in the results text box concurrently with receiving additional search query terms from the user via the search text box (Popovitch, Par. [0067]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of incremental searching and presenting navigation links in the above limitations as taught by Popovitch with the invention disclosed by Shaw in view of Miller in further view of Glover to better apply the web crawler tool and provide incremental search results to user (abstract).
Dependent claims 10, 20: Shaw in view of Miller in further view of Glover in further view of Popovitch disclose the method, wherein the updated incremental search results comprise potential search queries the user is likely to form with the search query terms (Popovitch, Par. [0032]- [0033]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of incremental searching and presenting navigation links in the above limitations as taught by Popovitch with the invention disclosed by Shaw in view of Miller in further view of Glover to better apply the web crawler tool and provide incremental search results to user (abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/2/2022